DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 02/04/2020. Claims 1-20 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/04/2020, and 04/30/2021, are in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 13-14, 17 and 18 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al. (U.S 2015/0032293) in view of Griessnig (U.S 8,125,313). 
For claim 1:  
O’Neill discloses a wireless emergency stop system (see O’Neill, at least paragraph [0007]; figures 4, 6-7; a system for halting the operation of machinery) comprising: 
a machine safety device connected to a machine stop circuit for stopping operation of a machine when the machine stop circuit is activated (see O’Neill, at least paragraph [0043]; the ICS 220 may further include one or more emergency stops (e-stops) 284. When the ICS 220 receives a signal from thee-stop 284, the JCS 220 may immediately disable the vehicle by sending the appropriate signal(s) to the VSC 230), the machine safety device including a wireless communication interface (see O’Neill, at least paragraph [0044]; [0048]; the ICS 220 may allow one or more customized control modules to interface with the ICS 220 and the one or more peripheral devices 210 that are connected to the ICS 220 including the VSC 230); 
a mobile device controller configured to control operation of the machine (see O’Neill, at least paragraph [0044]; each e-stop 284 may be wirelessly controlled by one or more e-stop controller); and 
a safety stop device including: a wireless communication interface for wireless communication with the machine safety device; and an emergency stop switch configured to, when activated, transmit an emergency stop signal to the machine safety device to trigger an emergency stop of the machine (see O’Neill, at least paragraph [0044]; the e-stop controller 285 determines that the vehicle should be stopped, the user may use thee-stop controller 285 to send a stop signal to the e-stop 284 corresponding to the vehicle); 
O’neill does not explicitly disclose wherein the mobile device controller is configured to link with the safety stop device via short-range wireless communication.
Griessnig, from the same or similar fields of endeavor, discloses system has a controller and a mobile operating device, which has means for wireless communication, here specially an RFID radio link (Radial Frequency Identification), with the controller (see Griessnig, at least columns 2-3, lines 9-13, 54-67). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Griessnig. The motivation for doing this is to provide a system networks in order to improve a method for managing mobile operating devices.
For claims 2 and 14: 
In addition to rejection in claim 2, O’neill- Griessnig further disclose wherein the mobile device controller is configured to link with the safety stop device via at least one of a BLUETOOTH short-range wireless communication protocol, an infrared short-range wireless communication protocol, and a radio-frequency identification (RFID) short-range wireless communication protocol (see Griessnig, at least columns 2, lines 9-67; a radio-frequency identification (RFID) short-range wireless communication protocol). The motivation for doing this is to provide a system networks in order to improve a method for managing mobile operating devices.
For claims 5 and 17:  
In addition to rejection in claims 5 and 17, O’neill- Griessnig further disclose wherein the safety stop device is configured to, in response to disconnection of the short-range wireless communication link with the mobile device controller, transmit the emergency stop signal to the machine safety device to trigger an emergency stop of the machine (see O’Neill, at least paragraph [0083]-[0090]; transmit the emergency stop signal to the machine safety device to trigger an emergency stop of the machine).
For claims 6 and 18:  
In addition to rejection in claims 6 and 18, O’neill- Griessnig further disclose wherein the mobile device controller is configured to link with the safety stop device in response to identifying that the safety stop device is connected with the machine that is controllable by the mobile device controller (see Griessnig, at least columns 2, lines 1-67). The motivation for doing this is to provide a system networks in order to improve a method for managing mobile operating devices.
For claim 13:  
For claim 13, claim is directed to a method which has similar scope as claim 1. Therefore, claim 13 remains un-patentable for the same reasons.
Claims 3 and 15 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al. (U.S 2015/0032293) in view of Griessnig (U.S 8,125,313) further in view of Uemura et al. (U.S 2020/0033816).
For claims 3 and 15:
In addition to rejection in claims 3 and 15, O’neill- Griessnig does not explicitly disclose further comprising a program controller connected with the machine to control operation of the machine, wherein the mobile device controller is configured to control operation of the machine by communicating one or more instructions to the program controller.
Uemura, from the same or similar fields of endeavor, discloses a system includes a network 1, a motor 2, an encoder 3, a servo driver 4, a controller 5, an emergency stop switch 6, a standard programmable logic controller (PLC) 7, and a safety PLC (see Uemura, at least Figure 1).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Uemura. The motivation for doing this is to provide a system networks in order to monitor whether a motor stop operation has been performed normally.
Claims 4 and 16 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al. (U.S 2015/0032293) in view of Griessnig (U.S 8,125,313) further in view of Wada et al. (U.S 2019/0126489).
For claims 4 and 16:  
In addition to rejection in claim 4, O’neill- Griessnig does not explicitly disclose wherein the mobile device controller comprises a tablet computer.
Wada, from the same or similar fields of endeavor, discloses a teach apparatus, which is constituted by a tablet and a safety operation device attachable to and detachable from each other, is configured such that the tablet monitors the ON/OFF states of an emergency stop switch, a dead-man switch, and/or a mode switch of the safety operation device (see Wada, at least paragraph [0011]). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Wada. The motivation for doing this is to provide a system networks in order to improves the reliability and safety of robot control that is carried out according to the ON/OFF states of the emergency stop switch where it possible for the tablet to improve the reliability and safety of robot control that is carried out according to the ON/OFF states of the emergency stop switch, the dead-man switch, and/or the mode switch.
Claims 7 and 19 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al. (U.S 2015/0032293) in view of Griessnig (U.S 8,125,313) further in view of Barthel et al. (U.S 2019/0149510).
For claims 7 and 19:  
In addition to rejection in claim 7, O’neill- Griessnig does not explicitly disclose wherein the mobile device controller is configured to identify the safety stop device based on at least one of a media access control (MAC) address of the safety stop device and a unique identifier assigned to the safety stop device.
Barthel, from the same or similar fields of endeavor, discloses a unique addressing of modules in a network. This has been problematic in previous methods for issuing safe addressing. Accordingly, it makes sense to ensure that information from a safety switch is also transferred to the correct controller and module address can be a Media Access Control (MAC) address (see [0006]; [0013]; [0016]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Barthel. The motivation for doing this is to provide a system networks in order to ensure that information from a safety switch is also transferred to the correct controller.
Claims 9 and 20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al. (U.S 2015/0032293) in view of Griessnig (U.S 8,125,313) further in view of James et al. (U.S 2020/0139950).
For claims 9 and 20:  
In addition to rejection in claims 9 and 20, O’neill- Griessnig does not explicitly disclose wherein the mobile device controller is configured to inhibit control of the machine prior to establishing the link with the safety stop device.
James, from the same or similar fields of endeavor, discloses during an emergency stop to request or inhibit computer control (see James, at least paragraph 0027]); [0032]; the module 230 also outputs “Computer Inhibit OK” signals 236 that determine when manual control is enabled).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by James. The motivation for doing this is to provide a system networks in order to provide as a redundant path to apply full braking efforts.
Claims 10-12 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill et al. (U.S 2015/0032293) in view of Griessnig (U.S 8,125,313) further in view of Stagg et el. (EP. 3,422,121A1).
For claim 11:  
In addition to rejection in claim 11, O’neill- Griessnig does not explicitly disclose wherein the machine safety device includes one or more safety relays, each of the one or more safety relays connected to the machine stop circuit.
Stagg, from the same or similar fields of endeavor, discloses machine safety device implements a high level of safety by maintaining its safety relay(s) closed (e.g., so that a connected machine is allowed to operate normally, etc.) and one or more personal safety devices are connected (e.g., linked, etc.) with the machine safety device, the machine safety device will maintain its safety relays closed when wireless (e.g., radio frequency (RF), etc.) communication with all connected personal safety devices is good (e.g., has a sufficient threshold connection quality, etc.) (see Stagg, at least paragraph [0014]). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Stagg. The motivation for doing this is to provide a system networks may only maintain its safety relays closed when the above conditions are true.
For claim 12:  
In addition to rejection in claim 12, O’neill- Griessnig-Stagg further disclose wherein the machine safety device is configured to open one or more of the relays to stop operation of the machine when an emergency stop is triggered by the safety stop device (see Stagg, at least paragraph [0014]-[0015]; safety device may open its safety relay(s) (e.g., to stop operation of the connected machine, etc.) when any of the following conditions occur: an internal fault of the machine safety device is detected, a connected personal safety device loses wireless communication with the machine safety device, a connected personal safety device activates its emergency stop switch, a fault of a connected personal safety device is detected). The motivation for doing this is to provide a system networks may only maintain its safety relays closed when the above conditions are true.
For claim 10:  
In addition to rejection in claim 10, O’neill- Griessnig-Stagg further disclose wherein the safety stop device is not connected to the mobile device controller via a wire (see Griessnig, at least columns 1-2). 
Howerever, Stagg, from the same or similar fields of endeavor, discloses the at least one personal safety device is wirelessly connected with the machine safety device and has an activated emergency stop switch) (see Stagg; paragraph [0055]). The motivation for doing this is to provide a system networks may only maintain its safety relays closed when the above conditions are true.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Halfmann et al. (U.S 2006/0097860), discloses communication between the communication means and emergency-stop part is also advantageous when a wireless and radio-based communication means is coupled to the emergency-stop part. Ko et al. (U.S 2021/0302967) discloses short-range wireless communications such as Zigbee and Bluetooth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
05/16/2022